 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JUAN FERNANDO MEJIA BANEGAS,                        Case No.: 3:18-CV-2670-GPC-JLB
     Reg. No. 097904694,
11
                                                         ORDER:
12                                      Plaintiff,
                                                         1) GRANTING MOTION TO
13                        vs.                            PROCEED IN FORMA PAUPERIS
14                                                       [ECF No. 2]
15   JOHN DOE #1; JOHN DOE #2,                           AND
16
                                                         2) DIRECTING U.S. MARSHAL TO
17
                                      Defendant.         EFFECT SERVICE UPON
18                                                       DEFENDANTS PURSUANT TO 28
                                                         U.S.C. § 1915(d) AND Fed. R. Civ. P.
19
                                                         4(c)(3)
20
21         Juan Fernando Mejia Banegas (“Plaintiff”), a federal immigration detainee at the
22   Central Arizona Florence Correctional Complex (“CAFCC”) located in Florence,
23   Arizona, and proceeding pro se, has filed a civil rights Complaint, together with a Motion
24   to Proceed In Forma Pauperis (“IFP”) (ECF Nos. 1, 2). Plaintiff has also filed a “Motion
25   to Compel Issuance of a Certified Trust Account Statement from Core Civic.” (ECF No.
26   3.) However, because Plaintiff does not meet the definition of a “prisoner” for reasons
27   set forth below, he is not required to provide his trust account statement. Thus, Plaintiff’s
28   Motion to Compel is DENIED as moot.
                                                     1
                                                                               3:18-CV-2670-GPC-JLB
 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
 8         “Unlike other indigent litigants, prisoners proceeding IFP must pay the full amount
 9   of filing fees in civil actions and appeals pursuant to the PLRA [Prison Litigation Reform
10   Act].” Agyeman v. INS, 296 F.3d 871, 886 (9th Cir. 2002). As defined by the PLRA, a
11   “prisoner” is “any person incarcerated or detained in any facility who is accused of,
12   convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or
13   the terms and conditions of parole, probation, pretrial release, or diversionary program.”
14   28 U.S.C. § 1915(h).
15         A person detained and subject to removal or deportation, however, is not a
16   “prisoner” under § 1915(h). Agyeman, 296 F.3d at 886; Ojo v. INS, 106 F.3d 680, 682-83
17   (5th Cir.1997) (holding that a detainee of the Immigration and Naturalization Service is
18   not a prisoner for purposes of the PLRA filing fee provision); cf. Andrews v. King, 398
19   F.3d 1113, 1122 (9th Cir 2005) (“civil detainee” is not a “prisoner” within the meaning of
20   the PLRA).
21         Because Plaintiff is currently detained at CAFCC as an immigration detainee, he
22   does not meet the definition of “prisoner” under 28 U.S.C. § 1915(h), and the filing fee
23   provisions of 28 U.S.C. § 1915(b) are not applicable to this case. Agyeman, 296 F.3d at
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:18-CV-2670-GPC-JLB
 1   886. Therefore, the Court has reviewed Plaintiff’s affidavit of assets, just as it would for
 2   any other non-prisoner litigant seeking IFP status, and finds it is sufficient to show that he
 3   is unable to pay the fees or post securities required to maintain a civil action. See S.D.
 4   CAL. CIVLR 3.2(d). Accordingly, Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C.
 5   § 1915(a) is GRANTED (ECF No. 2).
 6   II.    Screening of Plaintiff’s Complaint
 7          A.     Standard of Review
 8          A complaint filed by any person proceeding IFP is subject to sua sponte dismissal,
 9   however, if it is “frivolous, malicious, fail[s] to state a claim upon which relief may be
10   granted, or seek[s] monetary relief from a defendant immune from such relief.” 28 U.S.C.
11   § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam)
12   (holding that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”);
13   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection 1915(e) not
14   only permits, but requires a district court to dismiss an in forma pauperis complaint that
15   fails to state a claim.”).
16          Detailed factual allegations are not required, but “[t]hreadbare recitals of the
17   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
18   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
19   U.S. 544, 555 (2007)). “Determining whether a complaint states a plausible claim for
20   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
21   judicial experience and common sense.” Id. The “mere possibility of misconduct” falls
22   short of meeting this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572
23   F.3d 962, 969 (9th Cir. 2009).
24          “When there are well-pleaded factual allegations, a court should assume their
25   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
26   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
27   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
28   allegations of material fact and must construe those facts in the light most favorable to
                                                     3
                                                                                  3:18-CV-2670-GPC-JLB
 1   the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
 2   § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6)”).
 3         However, while the court “ha[s] an obligation where the petitioner is pro se,
 4   particularly in civil rights cases, to construe the pleadings liberally and to afford the
 5   petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
 6   2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
 7   “supply essential elements of claims that were not initially pled.” Ivey v. Board of
 8   Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
 9         B.      Plaintiff’s Factual Allegations
10         Plaintiff is a “citizen and national of Honduras” and is currently “attempting to
11   gain asylum” in the United States. Compl. at 3. Defendants are “known to be officers of
12   the U.S. Customs and Border Patrol” and were the “arresting officers of Plaintiff.” Id.
13         Plaintiff alleges that he was in Calexico, California on May 28, 2018. See id. at 4.
14   Plaintiff claims that he was leaving a “shopping center” when he was “punched in the
15   face with a closed fist by Defendant John Doe #1.” Id. Plaintiff complied with the order
16   to “lie still on the ground and spread his arms and leg away from his body.” Id. Plaintiff
17   alleges that “Defendant #2 appears at the scene” and “without any provocation grabs the
18   back of Plaintiff’s head, while Plaintiff is lying face down” and “proceeds to slam
19   Plaintiff’s head into the concrete.” Id. at 5. Plaintiff claims he lost consciousness. See
20   id.
21         Plaintiff was later taken to the “intake area of the [Customs and Border Patrol]
22   detention facility” were he was medically examined and later transported to a local
23   hospital. Id. at 6. Plaintiff was given pain medication and “diagnosed with a nasal
24   fracture.” Id. A few days later, Plaintiff was returned to the local hospital where they
25   performed “surgical drainage of [a] hematoma that resulted from the assault.” Id.
26         C.     Fourth Amendment claim
27         Plaintiff alleges his Fourth Amendment rights were violated by the use of
28   excessive force during his arrest. See Graham v. Connor, 490 U.S. 386, 394-95 (1989)
                                                     4
                                                                                 3:18-CV-2670-GPC-JLB
 1   (citing Tennessee v. Garner, 471 U.S. 1, 7-22 (1985) (claim of excessive force to effect
 2   arrest analyzed under a Fourth Amendment standard).
 3          Based on the allegations in Plaintiff’s Complaint, the Court finds that Plaintiff’s
 4   Complaint contains “sufficient factual matter, accepted as true,” to state excessive force
 5   claims that are “plausible on its face,” Iqbal, 556 U.S. at 678, and therefore, sufficient to
 6   survive the “low threshold” set for sua sponte screening pursuant to 28 U.S.C.
 7   §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at 1123. “Police use of force is
 8   excessive and violates the Fourth Amendment if it’s objectively unreasonable under the
 9   circumstances.” Zion v. Cty of Orange, 874 F.3d 1072, 1075 (9th Cir. 2017); Graham,
10   490 U.S. at 388; Scott v. Harris, 550 U.S. 372, 383 (2007). The Ninth Circuit “assess[es]
11   reasonableness using the non-exhaustive Graham factors: ‘the severity of the crime at
12   issue, whether the suspect poses an immediate threat to the safety of the officers or
13   others, and whether he is actively resisting arrest or attempting to evade arrest by flight.’”
14   Zion, 874 F.3d at 1075 (quoting Graham, 490 U.S. at 396).
15          Accordingly, the Court will order the U.S. Marshal to effect service upon
16   Defendants on Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers of the court shall
17   issue and serve all process, and perform all duties in [IFP] cases.”); FED. R. CIV. P.
18   4(c)(3) (“[T]he court may order that service be made by a United States marshal or
19   deputy marshal ... if the plaintiff is authorized to proceed in forma pauperis under 28
20   U.S.C. § 1915.”).2
21
22
     2
       However, Plaintiff must identify John Doe #1 and John Doe #2 by name, and amend his Complaint to
23   substitute these individuals as proper parties in place of the Does before the United States Marshal will be
     able to execute service upon them. See Aviles v. Village of Bedford Park, 160 F.R.D. 565, 567 (1995)
24   (Doe defendants must be identified and served within [90] days of the commencement of the action against
25   them); Fed. R. Civ. P. 15(c)(1)(C) & 4(m). Generally, Doe pleading is disfavored. Gillespie v. Civiletti,
     629 F.2d 637, 642 (9th Cir. 1980). It is in most instances impossible for the United States Marshal to serve
26   a summons and complaint upon a party identified only as a Doe. See Walker v. Sumner, 14 F.3d 1415,
     1422 (9th Cir. 1994) (in order to properly effect service under Rule 4 in an IFP case, the plaintiff is required
27   to “furnish the information necessary to identify the defendant.”). The Ninth Circuit authority permits
     plaintiff the opportunity to pursue appropriate discovery to identify the unknown Does, unless it is clear
28   that discovery would not uncover their identity, or that his Complaint should be dismissed for other
                                                            5
                                                                                              3:18-CV-2670-GPC-JLB
 1                                       Conclusion and Orders
 2          Good cause appearing, the Court:
 3          1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 4   (ECF No. 2).
 5          2.     DENIES Plaintiff’s “Motion to Compel Issuance of a Certified Trust
 6   Account Statement from Core Civic” (ECF No. 3) as moot.
 7          3.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF
 8   No. 1) and to forward it to Plaintiff along with a blank U.S. Marshal Form 285 for
 9   Defendants. In addition, the Clerk will provide Plaintiff with a certified copy of this
10   Order, a certified copy of his Complaint, and the summons so that he may serve
11   Defendants. Upon receipt of this “IFP Package,” Plaintiff must complete the Form 285 as
12   completely and accurately as possible and return it to the United States Marshal
13   according to the instructions the Clerk provides in the letter accompanying his IFP
14   package.
15          4.     DIRECTS Plaintiff to comply with FED. R. CIV. P. 4(i)(3) which provides
16   that “[t]o serve a United States Officer or employee sued in an individual capacity,” a
17   party “must serve the United States and also serve the officer or employee under Rule
18   4(e), (f), or (g).”
19          5.     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
20   upon Defendants as directed by Plaintiff on the USM Form 285 provided to him. All
21   costs of that service will be advanced by the United States. See 28 U.S.C. § 1915(d); FED.
22   R. CIV. P. 4(c)(3).
23          6.     ORDERS Defendants, once served, to reply to Plaintiff’s Complaint within
24   the time provided by the applicable provisions of Federal Rule of Civil Procedure 12(a).
25   See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be permitted to “waive
26
27
     reasons. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (citing Gillespie, 629 F.2d at
28   642).
                                                       6
                                                                                      3:18-CV-2670-GPC-JLB
 1   the right to reply to any action brought by a prisoner confined in any jail, prison, or other
 2   correctional facility under section 1983,” once the Court has conducted its sua sponte
 3   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and thus, has made a
 4   preliminary determination based on the face on the pleading alone that Plaintiff has a
 5   “reasonable opportunity to prevail on the merits,” the defendant is required to respond).
 6         7.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
 7   serve upon Defendants, or, if appearance has been entered by counsel, upon Defendants’
 8   counsel, a copy of every further pleading, motion, or other document submitted for the
 9   Court’s consideration pursuant to FED. R. CIV. P. 5(b). Plaintiff must include with every
10   original document he seeks to file with the Clerk of the Court, a certificate stating the
11   manner in which a true and correct copy of that document has been served on Defendants
12   or their counsel, and the date of that service. See S.D. CAL. CIVLR 5.2. Any document
13   received by the Court which has not been properly filed with the Clerk, or which fails to
14   include a Certificate of Service upon Defendants, may be disregarded.
15         IT IS SO ORDERED.
16
17   Dated: January 9, 2019
18
19
20
21
22
23
24
25
26
27
28
                                                   7
                                                                                3:18-CV-2670-GPC-JLB
